Exhibit 10.2

 

EXECUTION COPY

 

SERVICES AGREEMENT

 

THIS SERVICES AGREEMENT, dated as of October 27, 2008 (this “Agreement”), by and
among GKK Capital LP, a Delaware limited partnership (“GKKOP”), Gramercy Capital
Corp., a Maryland corporation (“GKK” and, together with GKKOP, the “Company”),
SL Green Operating Partnership, L.P., a Delaware limited partnership (“SLGOP”),
and SL Green Realty Corp., a Maryland corporation (“SL Green” and, together with
SLGOP, “SLG”).  With respect to the obligations of the Company as set forth
herein, such obligations shall be joint and several as between GKK and GKKOP.

 

WHEREAS, GKK, GKKOP and GKK Manager LLC, a Delaware limited liability company
(the “Manager”), are parties to that certain Second Amended and Restated
Management Agreement, dated as of the date hereof (the “Amended Management
Agreement”);

 

WHEREAS, SLG has agreed to provide certain consulting services to the Company
and to make Marc Holliday, Andrew Mathias and David Schonbraun (each, a
“Designated Individual” and collectively, the “Designated Individuals”)
available in connection with the provision of such consulting services for a
period of time after the date hereof; and

 

WHEREAS, SLG and the Company each desire to make certain arrangements for the
provision of certain services (as more fully described below) in connection with
the future management and operations of the Company for the periods and on the
terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

1.                                            Term.

 

(a)                                  With respect to each Designated Individual,
to the extent such Designated Individual remains employed by SLG, SLG shall use
commercially reasonable efforts to provide the consulting services described in
Section 2 hereof (the “Consulting Services”) with respect to such Designated
Individual, from the date hereof through the earliest to occur of
(x) September 30, 2009, (y) the termination of the Designated Individual’s
employment with SLG for any reason, or (z)  a termination of the Amended
Management Agreement (the “Consulting Term”); provided, that the Company, in its
sole discretion, may terminate the Consulting Services with respect to any one
or all of the Designated Individuals at any time during the Consulting Term upon
30 days’ prior written notice to SLG.

 

(b)                                 With respect to the provision of the Other
Services (as defined below), SLG shall use commercially reasonable efforts to
provide the Other Services described in Section 3 hereof, from the date hereof
through the earliest to occur of (x) the date which is ninety (90) days after
the date hereof or (y) a termination of the Amended Management Agreement (the
“Other Services Term”); provided that the parties agree that if any Other
Service has not been completed within the initial Other Services Term, the Other
Services Term shall be extended for one thirty-day period with respect to the
incomplete Other Service(s) only (the “Additional Other Services Term”);
provided further, that the Company may terminate this Agreement in respect of
any Other Service provided to it pursuant to this Agreement (including the
termination of all Other Services) by giving written notice to SLG not less than
thirty (30) days before the applicable termination is to take effect.  SLG shall
cease to provide the Other Services being terminated pursuant to such notice
upon the expiration of such 30-day period; provided, however, that such
termination shall not relieve or reduce the Company’s obligation to pay the
Other Services Fee. Notwithstanding the foregoing, either SLG or the Company may
terminate this Agreement as it relates to

 

--------------------------------------------------------------------------------


 

any particular Other Service (or, if applicable, all Other Services) prior to
the end of the Other Services Term in one or more of the following
circumstances:

 

(1)                                  if both SL Green and the GKK agree in
writing; or

 

(2)                                  by the non-defaulting party, if a party
shall commit a material breach of this Agreement with respect to the particular
Other Service (or all Other Services), and such material breach remains
unremedied after thirty (30) days following the date on which the party alleging
the breach first provided the other party with written notice of the details of
such alleged breach.

 

 2.                                         Consulting Services.

 

(a)                                  During the Consulting Term, SLG, through
the Designated Individuals, shall provide the Consulting Services and devote
such business time, attention and efforts to GKK as the board of directors of
GKK (the “Board”) shall reasonably request; provided, however, that such
Consulting Services shall relate to the services previously provided by each of
the Designated Individuals as officers of GKK; and provided further, that GKK
acknowledges and agrees that the Designated Individuals’ primary
responsibilities and business attention shall be devoted to SLG.  The Company
shall provide SLG and the Designated Individuals with reasonable advance notice
of the need for Consulting Services.  SLG shall use commercially reasonable
efforts to ensure that the Consulting Services performed by SLG pursuant to this
Agreement, either directly or through the Designated Individuals, is performed
with a professional level of skill and will conform in all material respects to
the terms and conditions set forth herein.

 

(b)                                 During the Consulting Term, SLG shall
provide the Consulting Services in the capacity as an independent contractor. 
Nothing in this Agreement shall be construed as constituting a joint venture or
partnership between the parties hereto or as giving one party to this Agreement
control over the managerial practices, financial administration or personnel
practices, policies or procedures of the other party.  As between the Company
and SLG, SLG shall have full and exclusive liability for the payment of
compensation, workers’ compensation and employer’s liability insurance premiums
with respect to the Designated Individuals and for the payment of all taxes,
contributions and other payments for unemployment compensation now or
hereinafter imposed upon employers by the government of the United States of
America or by any individual state or local authority with respect to the
Designated Individuals.  The Company will not provide to SLG or the Designated
Individuals, and, as between the Company and SLG, SLG shall be solely
responsible for, any liability and other insurance or health insurance and
benefits, Social Security and other payroll taxes, unemployment taxes, employee
benefits or coverage under any employee benefit plans.  SLG also acknowledges
and agrees that SLG is solely responsible for any and all compensation of the
Designated Individuals.

 

 3.                                         Other Services.

 

(a)                                  The parties agree that, upon the terms and
subject to the conditions set forth in this Agreement and Schedule A hereto, SLG
shall, or shall cause one or more of its subsidiaries or Affiliates to, provide
to the Company and/or its subsidiaries and Affiliates those services described
on Schedule A (the “Other Services”).  Each Other Service shall only be provided
in the manner specified for such Other Service on Schedule A.  The scope of the
Other Services required to be performed hereunder shall not, unless the parties
mutually agree in writing, materially exceed the scope of the Other Services
described in Schedule A.  For the purposes of this Agreement, “Affiliate” means,
with respect to any Person, any other Person that directly, or indirectly
through one or more of its intermediaries, controls or is controlled by or is
under common control with the Person specified.  The term “control” (including
the

 

2

--------------------------------------------------------------------------------


 

terms “controlling,” “controlled by” and “under common control with”) means
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.  The term “Person” means any natural
person, corporation, general partnership, limited partnership, limited or
unlimited liability company, proprietorship, joint venture, other business
organization, trust, union, association or governmental authority.

 

(b)                                 SLG shall provide, or shall cause to be
provided, the Other Services in a manner generally consistent in all material
respects with the manner and level of care and expertise with which such Other
Services were provided to the Company by SLG or one of its Affiliates prior to
the date hereof.  SLG shall provide, or shall cause to be provided, the Other
Services using employees who are duly qualified or skilled or otherwise have the
requisite expertise in the areas required to provide the Other Services
generally in accordance with past practice.  For the avoidance of doubt, nothing
herein shall require SLG to hire any additional employees or maintain the
employment of any specific employee.

 

(c)                                  The Company acknowledges that certain Other
Services to be provided by SLG are dependent upon data to be provided by the
Company to SLG and the Company agrees to promptly provide such data to the
extent necessary and agrees that SLG shall not be in breach of this Agreement
for the failure to provide a Other Service dependent upon data that has not been
provided by the Company following a request for such data from SLG.

 

(d)                                 Each party shall reasonably cooperate and
provide in good faith such mutual assistance as is reasonably necessary in
connection with the Other Services, including for SLG to provide the Other
Services in the manner required by this Agreement (including Schedule A).  This
cooperation shall include, but not be limited to, (i) the timely provision of
all materials and information reasonably required by SLG in connection with the
performance of the Other Services and (ii) during regular business hours (or
outside of regular business hours in connection with the provision of Other
Services performed during such time) upon reasonable prior notice, access to the
premises, data, personnel reasonably designated by the other party as involved
in receiving or overseeing the Other Services, as the case may be, records,
resources and other information as reasonably requested to facilitate such
party’s performance of this Agreement.

 

(e)                                  In the event of either party being rendered
unable, wholly or in part, by force majeure (as defined below) to carry out its
obligations under this Section 3 (other than any obligation to make payment of
any amount when due and payable hereunder), it is agreed that on such party
giving notice and reasonably full particulars of such force majeure in writing
to the other party within a reasonable time after the occurrence of the cause
relied on, then the obligations of the party giving such notice, so far as they
are affected by such force majeure, shall be suspended during the continuance of
any inability so caused, but for no longer period, and such cause shall so far
as reasonably possible be remedied with all reasonable dispatch.  The term
“force majeure,” as employed herein, shall mean acts of God, fire, storm, flood,
earthquake, acts of the public enemy, war, terrorism, rebellion, insurrection,
riot, invasion, strike or lockout and any other similar circumstances.

 

(f)                                    SLG shall be deemed to be an independent
contractor to the Company in connection with its provision of the Other
Services.  Nothing contained in this Agreement shall create or be deemed to
create the relationship of employer and employee, and neither party to this
Agreement shall, by reason hereof, be deemed to be a partner or a joint venturer
of the other party hereto in the conduct of its respective businesses and/or the
conduct of the activities contemplated by this Agreement.

 

4.                                            Compensation and Other Benefits. 
(a) In full consideration for SLG’s obligations pursuant to Section 2 herein,
during the Consulting Term, the Company shall pay SLGOP a monthly fee

 

3

--------------------------------------------------------------------------------


 

of $200,000, payable at the Company’s election in either (i) cash (in
immediately available funds) or (ii) if permissible under applicable law and New
York Stock Exchange requirements (or the requirements of any other exchange on
which the shares of GKK common stock are listed at the time of payment), shares
of GKK common stock having a value equal to $200,000 (based on the average of
the closing prices of the common stock of GKK for each of the ten (10) trading
days prior to the date of payment) (the “Consulting Fee”).  The Company’s
obligation to pay the Consulting Fee shall terminate upon the termination of
this Agreement (in whole and not in part), upon the termination of all of the
Designated Individuals’ employment with SLG or upon the termination of the
Consulting Term with respect to all of the Designated Individuals as provided in
Section 1(a) hereof.

 

(b)                                 In the event the Company elects to pay the
Consulting Fee in the form of the common stock of GKK pursuant to
Section 4(a)(ii) above, the Company shall, prior to issuing such stock (i) enter
into an ownership waiver with respect to such issuance, which ownership waiver
shall be substantially similar to the ownership waivers previously granted by
GKK to SLGOP; provided, however, that the Company’s obligation pursuant to this
Section 4(b)(i) shall be subject to SLGOP’s ability to provide a representation
letter regarding its ownership of GKK common stock that is substantially similar
to such letters previously provided by SLGOP; and (ii) amend and restate the
existing registration rights agreement to include the shares of GKK common stock
issued in connection with payment of the Consulting Fee.

 

(c)                                  In full consideration of the provision of
the Other Services pursuant to Section 3 herein and notwithstanding the fact
that similar services may be provided by the Manager to the Company pursuant to
the Amended Management Agreement, during the Other Services Term and during the
Additional Other Services Term, if any, the Company shall pay SLGOP a monthly
fee of $100,000 in cash (in immediately available funds) (the “Other Services
Fee”).

 

(d)                                 The Consulting Fee and the Other Services
Fee shall be paid on the first day of each calendar month; provided, that the
first payment shall be due on the date hereof and shall be pro-rated for any
partial calendar month.  Upon termination of this Agreement (or any portion
hereof), any amounts owed by the Company pursuant to this Agreement shall be
paid in full within fifteen (15) days of receipt of an invoice.

 

5.                                            Indemnification.  (a) GKK and
GKKOP, jointly and severally, agree to indemnify SL Green, SLGOP, the Designated
Individuals and their respective members, stockholders, partners, managers,
directors, officers, employees and agents with respect to all expenses, losses,
damages (including consequential and punitive damages), liabilities, demands,
charges and claims arising from acts or omissions of SL Green, SLGOP, or the
Designated Individuals performed in good faith in accordance with and pursuant
to this Agreement and not resulting from the willful misconduct, gross
negligence or fraud of the Designated Individuals (with respect to the
Consulting Services) or SLG (with respect to the Other Services). SL Green and
SLGOP, jointly and severally, agree to indemnify the Company and its directors
and officers with respect to all expenses, losses, actual damages, liabilities,
demands, charges and claims arising from acts or omissions of SL Green, SLGOP or
the Designated Individuals constituting willful misconduct, gross negligence or
fraud of their respective duties under this Agreement. The provisions of this
Section 5 shall survive the expiration or earlier termination of this Agreement.

 

(b)                                 It is expressly agreed that during the
Consulting Term (i) the Company shall have no responsibility, liability or
obligation for, in respect of or otherwise in connection with the classification
of SL Green or SLGOP as an independent contractor, including with respect to any
penalties, fines, fees or taxes resulting from the under withholding of any
employment-related taxes, and (ii) SL Green and SLGOP hereby indemnify and holds
the Company harmless from any losses, claims, damages or liabilities, including
reasonable legal fees and expenses, that the Company may suffer or incur
pursuant to

 

4

--------------------------------------------------------------------------------


 

or in connection with the classification of SL Green or SLGOP as an independent
contractor including any failure of SL Green or SLGOP to be classified for any
purpose as an independent contractor.

 

6.                                            Confidentiality. SLG shall keep
confidential any nonpublic information obtained in connection with the services
rendered under this Agreement and shall not disclose any such information (or
use the same except in furtherance of its duties under this Agreement), except: 
(i) with the prior written consent of Board; (ii) to legal counsel, accountants
and other professional advisors; (iii) to their employees, agents, counsel,
accountants, financial managers, consultants, appraisers, financing sources and
others in the ordinary course of the Company’s business; (iv) to governmental
officials having jurisdiction over the Company; (v) in connection with any
governmental or regulatory filings of GKK or disclosure or presentations to
GKK’s investors; or (vi) as required by law or any legal process to which SLG or
the Designated Individuals or any person to whom disclosure is permitted
hereunder is a party. The foregoing shall not apply to information which has
previously become publicly available through the actions of a person other than
SLG or the Designated Individual. This Section 6 shall survive the expiration or
earlier termination of this Agreement for a period of one year.

 

7.                                            Non-Waiver of Rights.  The failure
to enforce at any time the provisions of this Agreement or to require at any
time performance by any other party of any of the provisions hereof shall in no
way be construed to be a waiver of such provisions or to affect either the
validity of this Agreement or any part hereof, or the right of any party to
enforce each and every provision in accordance with its terms.

 

8.                                            Notices.  Unless otherwise
provided herein, all notices, requests, demands, claims and other communications
provided for under the terms of this Agreement shall be in writing.  Any notice,
request, demand, claim or other communication hereunder shall be sent by
(i) personal delivery (including receipted courier service) or overnight
delivery service, (ii) facsimile during normal business hours, with confirmation
of receipt, to the number indicated, (iii) reputable commercial overnight
delivery service courier or (iv) registered or certified mail, return receipt
requested, postage prepaid and addressed to the intended recipient as set forth
below:

 

If to GKK or GKKOP:

 

Gramercy Capital Corp.

420 Lexington Avenue

New York, NY  10170

Attention:  Robert R. Foley

Facsimile:  (212) 297-1090

 

With copies (which shall not constitute notice) to:

 

Clifford Chance US LLP

31 West 52nd Street

New York, NY  10019

Attention:  Larry P. Medvinsky and Karl A. Roessner

Facsimile:  (212) 878-8375

 

Hogan & Hartson LLP

875 Third Avenue

New York, NY  10022

Attention:  David W. Bonser and David P. Slotkin

Facsimile:  (202) 637-5910

 

5

--------------------------------------------------------------------------------


 

If to the SL Green or SLGOP:

 

SL Green Realty Corp.

420 Lexington Avenue

New York, NY  10170

Attention:  Andrew S. Levine

Facsimile:  (212) 216-1785

 

With a copy (which shall not constitute notice) to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, NY  10004

Attention:  Jeffrey Bagner and Steven Scheinfeld

Facsimile:  (212) 859-4000

 

9.                                            Binding Effect/Assignment.  This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective heirs, executors, personal representatives, estates,
successors (including, without limitation, by way of merger) and assigns. 
Notwithstanding the provisions of the immediately preceding sentence, the
parties hereto shall not assign all or any portion of this Agreement without the
prior written consent of the other parties to this Agreement.  The Company may
assign any of its rights or delegate any of its obligations hereunder to any of
its Affiliates; provided, however, in the event of such an assignment by the
Company to an Affiliate, the Company shall remain liable for any payments or
obligations under this Agreement.

 

10.                                      Entire Agreement.  This Agreement sets
forth the entire understanding of the parties hereto with respect to the subject
matter hereof and supersedes all prior agreements, written or oral, between them
as to such subject matter.

 

11.                                      Severability.  If any provision of this
Agreement is held to be illegal, invalid or unenforceable under any present or
future Law, and if the rights or obligations of any party hereto under this
Agreement will not be materially and adversely affected thereby, (a) such
provision will be fully severable, (b) this Agreement will be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof, (c) the remaining provisions of this Agreement will
remain in full force and effect and will not be affected by the illegal, invalid
or unenforceable provision or by its severance herefrom and (d) in lieu of such
illegal, invalid or unenforceable provision, there will be added automatically
as a part of this Agreement a legal, valid and enforceable provision as similar
in terms to such illegal, invalid or unenforceable provision as may be possible.

 

12.                                      Governing Law.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK, WITHOUT REFERENCE TO THE PRINCIPLES OF CONFLICT OF LAWS.

 

13.                                      Modifications and Waivers.  No
provision of this Agreement may be modified, altered or amended except by an
instrument in writing executed by the parties hereto.  No waiver by any party
hereto of any breach by any other party hereto of any provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions at the time or at any prior or subsequent time.

 

14.                                      Headings.  The headings contained
herein are solely for the purposes of reference, are not part of this Agreement,
and shall not in any way affect the meaning or interpretation of this Agreement.

 

6

--------------------------------------------------------------------------------


 

15.                                      Counterparts.  This Agreement may be
signed in any number of identical counterparts, each of which shall be an
original (including signatures delivered via facsimile or electronic mail) with
the same effect as if the signatures thereto and hereto were upon the same
instrument.  The parties hereto may deliver this Agreement and the other
documents required to consummate the transaction contemplated herein by
facsimile or electronic mail and each party shall be permitted to rely upon the
signatures so transmitted to the same extent and effect as if they were original
signatures.  This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by each other party hereto.

 

16.                                      No Third Party Beneficiaries.  This
Agreement is solely for the benefit of each party hereto and their respective
successors and permitted assigns and this Agreement shall not be deemed to
confer upon or give to any other third party any remedy, claim, reimbursement,
cause of action or other right.

 

17.                                      Interpretation.  The article and
section headings contained in this Agreement are solely for the purpose of
reference, are not part of the agreement of the parties and shall not in any way
affect the meaning or interpretation of this Agreement.

 

18.                                      Waiver of Jury Trial.  EACH OF THE
PARTIES HERETO KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING
OUT OF, UNDER OR IN CONNECTION WITH, THIS AGREEMENT OR ANY SCHEDULE HERETO, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING OR STATEMENT (WHETHER VERBAL OR
WRITTEN) RELATING TO THE FOREGOING, AND WHETHER ARISING IN TORT, CONTRACT,
STATUTE OR OTHERWISE.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES
HERETO TO ENTER INTO THIS AGREEMENT.

 

[signature page follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

GKK CAPITAL L.P.

 

 

 

By: Gramercy Capital Corp., its general partner

 

 

 

 

 

By:

/s/ Robert R. Foley

 

 

Name:

Robert R. Foley

 

 

Title:

Chief Operating Officer

 

 

 

 

 

GRAMERCY CAPITAL CORP.

 

 

 

By:

/s/ Robert R. Foley

 

 

Name:

Robert R. Foley

 

 

Title:

Chief Operating Officer

 

 

 

 

 

SL GREEN REALTY CORP.

 

 

 

By:

/s/ Andrew S. Levine

 

 

Name:

Andrew S. Levine

 

 

Title:

Chief Legal Officer

 

 

 

 

 

SL GREEN OPERATING PARTNERSHIP, L.P.

 

 

 

By: SL GREEN REALTY CORP., its general Partner

 

 

 

 

 

By:

/s/ Andrew S. Levine

 

 

Name:

Andrew S. Levine

 

 

Title:

Chief Legal Officer

 

[Signature Page to Service Agreement]

 

--------------------------------------------------------------------------------